Exhibit 10.1

 

CHEROKEE INC. 2006 INCENTIVE AWARD PLAN

 

NOTICE OF RESTRICTED STOCK AWARD

 

Grantee’s Name and Address:

 

 

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Cherokee Inc. 2006 Incentive Award Plan (the “Plan”),
as amended from time to time, and the Restricted Stock Award Agreement (the
“Agreement”) attached hereto, as follows.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Notice.

 

Award Number

 

 

 

 

 

Date of Award

 

June     , 2012

 

 

 

Vesting Commencement Date

 

June 18, 2012

 

 

 

Total Number of Shares

 

 

of Common Stock Awarded

 

 

(the “Shares”)

 

1,500

 

Vesting Schedule:

 

Subject to the Grantee continuing to serve as a Director and other limitations
set forth in this Notice, the Plan and the Agreement, the Shares will “vest” in
accordance with the following schedule:

 

100% of the Shares shall vest on [Grantee’s retirement from the Board following]
the third (3rd) anniversary of the Vesting Commencement Date.

 

In the event of a Change in Control, the death of the Grantee, or, if the
Grantee is a Director, the failure of the Grantee to be re-elected to the Board
upon standing for such re-election, one hundred percent (100%) of the total
number of Shares awarded will accelerate and vest immediately prior to such
event.

 

Notwithstanding the foregoing, in the event of the Grantee’s change in status
from Director to any other status of Employee or Consultant, and subject to the
approval of the Company’s Compensation Committee, the Shares shall continue to
vest in accordance with the Vesting Schedule set forth above.

 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company.  Shares that have not vested are deemed “Restricted Shares.”  If
the Grantee would become vested in a fraction of a Restricted Share, such
Restricted Share shall not vest until the Grantee becomes vested in the entire
Share.

 

1

--------------------------------------------------------------------------------


 

Except as set forth above, vesting shall cease upon a Termination of
Directorship, Termination of Employment or Termination of Consultancy for any
reason, excluding death or, if the Grantee is a Director, failure to be
re-elected to the Board upon standing for such re-election.  In the event the
Grantee’s service is terminated for any other reason, any Restricted Shares held
by the Grantee immediately following such termination of service shall be deemed
reconveyed to the Company and the Company shall thereafter be the legal and
beneficial owner of the Restricted Shares and shall have all rights and interest
in or related thereto without further action by the Grantee.  Unless otherwise
determined by the Administrator, the foregoing forfeiture provisions set forth
in this Notice as to Restricted Shares shall apply to the new capital stock or
other property (including cash paid other than as a regular cash dividend)
received in exchange for the Shares in consummation of any transaction described
in Section 12.3(a) of the Plan and such stock or property shall be deemed
Additional Securities (as defined in the Agreement) for purposes of the
Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.

 

 

Cherokee Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S SERVICE (NOT THROUGH THE ACT OF BEING
ELECTED, APPOINTED, ENGAGED OR HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN
THIS NOTICE, THE AGREEMENT NOR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUATION OF THE GRANTEE’S SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT OR SERVICE AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.

 

2

--------------------------------------------------------------------------------


 

The Grantee has reviewed this Notice, the Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 11
of the Agreement.  The Grantee further agrees to the venue selection in
accordance with Section 12 of the Agreement.  The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

 

 

Signed:

 

 

3

--------------------------------------------------------------------------------


 

Award Number:                            

 

CHEROKEE INC. 2006 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

1.             Issuance of Shares.  Cherokee Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of Shares of Common
Stock Awarded set forth in the Notice (the “Shares”), subject to the Notice,
this Restricted Stock Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2006 Incentive Award Plan (the “Plan”), as amended
from time to time, which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.  All Shares issued hereunder will be deemed issued
to the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s stockholders.  The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

 

2.             Transfer Restrictions.  The Shares issued to the Grantee
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Grantee prior to the date when the
Shares become vested pursuant to the Vesting Schedule set forth in the Notice. 
Any attempt to transfer Restricted Shares in violation of this Section 2 will be
null and void and will be disregarded.

 

3.             Escrow of Stock.  For purposes of facilitating the enforcement of
the provisions of this Agreement, the Grantee agrees, immediately upon receipt
of the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary of the Company, or his or her designee, to
hold in escrow for so long as such Restricted Shares have not vested pursuant to
the Vesting Schedule set forth in the Notice, with the authority to take all
such actions and to effectuate all such transfers and/or releases as may be
necessary or appropriate to accomplish the objectives of this Agreement in
accordance with the terms hereof.  The Grantee hereby acknowledges that the
appointment of the Secretary of the Company (or his or her designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable.  The Grantee agrees that the Restricted
Shares may be held electronically in a book entry system maintained by the
Company’s transfer agent or other third party and that all the terms and
conditions of this Section 3 applicable to certificated Restricted Shares will
apply with the same force and effect to such electronic method for holding the
Restricted Shares.  The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto.  The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time.  Upon the vesting
of Restricted Shares, the escrow holder will, without further order or
instruction, transmit to the Grantee the certificate evidencing such Shares;
provided, however, that no transmittal of certificates evidencing the Shares
will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).

 

1

--------------------------------------------------------------------------------


 

4.             Additional Securities and Distributions.

 

(a)           Any securities or cash received (other than a regular cash
dividend) as the result of ownership of the Restricted Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company’s
capital structure, shall be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule set
forth in the Notice.  The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option.  If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities.  In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

 

(b)           The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

 

5.             Taxes.

 

(a)           Tax Liability. The Grantee is ultimately liable and responsible
for all taxes owed by the Grantee in connection with the Award, regardless of
any action the Company or any Subsidiary takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Subsidiary makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares subject to the Award.  The Company and
its Subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate the Grantee’s tax liability.

 

(b)           Payment of Withholding Taxes. Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

 

(i)            By Share Withholding.  The Grantee authorizes the Company to,
upon the exercise of its sole discretion, withhold from those Shares issuable to
the Grantee the whole number of Shares sufficient to satisfy the minimum
applicable Tax Withholding Obligation.

 

2

--------------------------------------------------------------------------------


 

The Grantee acknowledges that the withheld Shares may not be sufficient to
satisfy the Grantee’s minimum Tax Withholding Obligation.  Accordingly, the
Grantee agrees to pay to the Company or any Subsidiary as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the withholding of Shares
described above.

 

(ii)           By Sale of Shares.  Unless the Grantee determines to satisfy the
Tax Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Subsidiary as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the sale of Shares described above.

 

(iii)          By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

 

Notwithstanding the foregoing, the Company also may satisfy any Tax Withholding
Obligation by offsetting any amounts (including, but not limited to, salary,
bonus and severance payments) due to the Grantee by the Company.

 

6.             Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.  The Company may
issue a “stop transfer” instruction if the Grantee fails to satisfy any Tax
Withholding Obligations.

 

7.             Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.

 

3

--------------------------------------------------------------------------------


 

8.             Restrictive Legends.  The Grantee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

 

9.             Entire Agreement: Governing Law.  The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

10.           Construction.  The captions used in the Notice and this Agreement
are inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

11.           Administration and Interpretation.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

12.           Venue.  The parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Agreement shall be
brought in the United States District Court for the Central District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Los Angeles) and that
the parties shall submit to the jurisdiction of such court.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court.

 

4

--------------------------------------------------------------------------------


 

If any one or more provisions of this Section 12 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

13.           Data Privacy.  The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement by and among, as
applicable, the Grantee’s employer, the Company, and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.  The Grantee understands that the Company or any
Subsidiary may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social security/insurance number or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all awards or any other entitlement to shares
awarded, canceled, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”).  The
Grantee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Grantee’s country.  The Grantee understands that the Grantee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative.  The Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker, escrow agent
or other third party with whom the Shares received upon vesting of the Award may
be deposited.  The Grantee understands that Data will be held pursuant to this
Section 13 only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative.  The Grantee understands
that refusal or withdrawal of consent may affect the Grantee’s ability to
participate in the Plan.  For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.

 

14.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

15.           Language.  If the Grantee has received the Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

 

5

--------------------------------------------------------------------------------


 

16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

17.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Grantee’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

END OF AGREEMENT

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                               hereby sells, assigns and
transfers unto                                               ,
                   (            ) shares of the Common Stock of Cherokee Inc., a
Delaware corporation (the “Company”), standing in his name on the books of, the
Company represented by Certificate No.                    herewith, and does
hereby irrevocably constitute and appoint the Secretary of the Company attorney
to transfer the said stock in the books of the Company with full power of
substitution.

 

 

DATED:

 

 

 

 

 

 

 

 

 

 

 

 

[Please sign this document but do not date it.  The date and information of the
transferee will be completed if and when the shares are assigned.]

 

1

--------------------------------------------------------------------------------